IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42907

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 402
                                                )
       Plaintiff-Respondent,                    )   Filed: March 16, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DYLAN PAUL PASCHALL,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of four years, for involuntary manslaughter, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Dylan Paul Paschall entered an Alford 1 plea to involuntary manslaughter, Idaho
Code § 18-4006(2). The district court imposed a unified ten-year sentence, with four years
determinate. Paschall appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

1
        See North Carolina v. Alford, 400 U.S. 25 (1970).

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Paschall’s judgment of conviction and sentence are affirmed.




                                                   2